Citation Nr: 0606622	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for back disability. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for the residuals of an injury to the mouth. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 2, 1974, to 
September 4, 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO). 

In July 2005, to support his claim, the veteran testified at 
a videoconference hearing chaired by the undersigned.  A 
transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his recent videoconference hearing in July 2005, the 
veteran stated that he is receiving disability insurance 
benefits from the Social Security Administration (SSA).  See 
hearing transcript (T.) at 18-19.  The duty to assist 
requires that VA obtain these records before deciding his 
appeal, as they may contain relevant evidence concerning the 
conditions at issue.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board also notes that received in July and September 2005 
was additional pertinent evidence in connection with the 
appeal; the evidence was not accompanied in either instance 
by a waiver of the right to initial RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304 (2005).

The Board lastly notes that while the veteran was previously 
represented by the African American PTSD Association, at his 
hearing he indicated that he had recently appointed the 
Disabled American Veterans to represent him in his appeal.  
The claims files do not, as of yet, contain a VA Form 21-22 
executed by the veteran in favor of the Disabled American 
Veterans.  Under the circumstances, the Board is of the 
opinion that clarification of the veteran's desires 
concerning representation is required.

Accordingly, this case is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should request the veteran to 
provide written clarification concerning 
his desires for representation.  He 
should be provided a VA Form 21-22 for 
that purpose.  If the veteran designates 
a representative, the representative 
should be provided a copy of the 
statement of the case and supplemental 
statements of the case and afforded an 
appropriate opportunity to respond.

2.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.  The RO should follow 
the procedures set forth in 38 C.F.R. § 
3.159(c), as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims files.

3.  The RO should then readjudicate the 
claims in light of the additional 
evidence obtained.  If the action taken 
is adverse to the veteran, he and any 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the last 
statement of the case or supplemental 
statement of the case.  He and any 
representative should also be afforded 
the opportunity to respond to that 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


